This is a proceeding by information in the nature of a writ of quo warranto, filed by the Attorney General against this Corporation, to declare its charter forfeit. The Attorney General has, by his replication, set forth the several causes of forfeiture, which have been traversed by the respondent, and the issues arising therein have been submitted to a jury, who have returned their verdict thereon. Three of those issues have been *Page 188 
found against the corporation, and the question raised upon these is, if the facts alleged therein and found by the jury are sufficient to create a forfeiture of the charter. It is claimed by the Attorney General, that the finding, in each and every of them, not only warrants but requires a judgment of forfeiture; that they show a violation, on the part of the corporation, of the condition upon which the franchises were granted, and that all the duties imposed upon a corporation by its charter are conditions of the grant.
In Sir James Smith's case, 4 Mod. 53, the court say that a corporation is created upon a trust, and if that is broken it is forfeited. In the case of City of London v. Vanacker, Ld. Ray'd, 498, it was said, that all franchises are granted upon condition that they shall be duly executed according to the charter, and that a corporation cannot be allowed to take a grant and repudiate the conditions on which it is made, and a breach of the conditions is punished by withdrawing the grant. The same doctrine is announced in People v. Kingston and MiddletownTurnpike Co. 23 Wend. 193, and it is added that it is a fundamental doctrine that they (corporations) shall perform the conditions and duties enjoined by the fundamental law of their creation, and a non-performance of the conditions is, per se, a misuser that will forfeit the grant at common law.
Nevertheless, it is not every failure to perform a duty imposed that will work a forfeiture. It must be something more than accidental negligence, something more than excess of power, something more than mere mistake in the mode of exercising an acknowledged power, and, though a single act of willful non-feasance may be ground of forfeiture, a specific act of non-feasance not committed willfully, and not producing or tending to produce mischievous consequences to any one, and not being contrary to particular requisitions of the charter, will not be. See Angell and Ames on Corporations, § 774. People v.Bristol and Renssellaerville Turnpike Co. 23 Wend. 222. A substantial performance of the conditions or duty is all that is required. People v. Thompson, 21 Wend. 235, 237, 254. Long continued neglect to repair a turnpike road was, in State v.Royalton and Woodstock *Page 189 Turnpike Co. 11 Ver. R. 431. held to be clearly cause of forfeiture.
Upon one of these issues, the jury have found that the corporation did not, in the years 1852, 1853, 1854 and 1855, hold annual meetings as prescribed in their charter, and did not elect officers in those years as the charter prescribed. This neglect is claimed to be the cause of forfeiture. If it could be shown that this omission to hold meetings and elect officers had worked mischief to the public or to individuals; that it had a tendency so to do, or to prevent the proper performance of the duties of the corporation, or defeat the purposes of its creation, it might and would require a recall of the grant. But, by the provisions of this charter, it was contemplated that these annual meetings might be omitted; that officers might not be annually elected; and, to obviate any difficulty which might arise from such omission, it was provided that the officers once elected should hold their offices until others should be elected in their places. The capacity of the corporation for performing its duties is, in no degree impaired. The officers hold over until a new election, and until a legal meeting shall be held; and there is no suggestion that the failure to elect, or to hold the meetings at the times and places prescribed, has produced any injurious consequences, or even inconvenience, to the public or to individuals, or that the affairs of the corporation would have been managed in any respect differently from what they have been. They seem to have been omitted as unnecessary for any useful purpose, rather than wilfully, or from any motive to avoid any duty incumbent upon the corporation. Justice would hardly require, under such circumstances, a withdrawal of the grant.
The charter provides that the corporation shall keep a fair account of the tolls received, and that such account of tolls, together with an account of the expenditures in collecting them and in repairing the road, shall, at all times, be open to the inspection of any committee that may be appointed by the General Assembly to inspect the same.
Upon one of the issues submitted to the jury, they have found that the corporation did keep a fair account of these tolls and of *Page 190 
the expenditures made on the road, but with one exception, to wit: from October 16, 1861, to April 14, 1862, when a fair account was not kept.
This omission to keep a fair account is urged as cause of forfeiture.
The purpose of keeping these accounts is stated or clearly implied from the charter. It is provided therein, that whenever the corporation should have received from the tolls collected the full amount of the cost of making and laying out their road, of purchasing the land through which it passes, and twelve per cent. per annum for interest upon such cost, after deducting all incidental charges of keeping in repair and collecting tolls, the corporation should be dissolved, and the road vest in the State.
The accounts were to be kept, in order to ascertain when that amount of tolls should have been received upon which the corporation was to be dissolved and the road vest in the State. It was essential, therefore, that this account should be kept, and always open to inspection.
The jury have, upon another issue, found that these accounts have always been open to the inspection of any committee of the General Assembly. That the omission to keep the account, as an exceptional performance of its duty, was wilful, is not found by the verdict. It may, perhaps, be implied from what is found, unexplained, and so would be cause of forfeiture. But, in point of fact, as it appeared at the trial of this issue that the failure to keep the account was against the will of the corporation, by a faithless servant, who neglected to keep an account of receipts of tolls, and neither rendered an account or paid over what he received, and that this was corrected by the corporation, when discovered, as far as could be, to declare a forfeiture for this cause would be a hard measure, and savor of injustice.
There is another ground upon which a forfeiture of this charter is claimed.
The jury have found by still another issue, that, in 1855, this corporation made a conveyance of a portion of their road to the *Page 191 
town of Cranston, and has, since that time, ceased to keep that portion of the road in repair.
The charter enacted, that the road, to be made and maintained by the corporation, should be three rods wide, running from its present southerly terminus towards Pawtuxet to Eddy's Point, in the city of Providence.
The construction of this road the entire length, and maintenance of the whole in a proper condition for public travel, was the object to be attained by the creation of this corporation. It furnished the consideration and motive for the grant of the franchise, to maintain a gate and to take the tolls prescribed in their act of incorporation. The tolls were given for this sole purpose, and the duty of maintaining this road in its entirety, in a state of repair both safe and convenient for the public, became, especially and necessarily, a condition of the grant.
The General Assembly had, prior to 1855, relieved this corporation from the maintenance of a portion of the road originally laid out, and permitted the receipt of the usual tolls for the residue. But the company, in 1855, assumed to relieve itself still further by abandoning the repair and maintenance of a further portion of the road, and, the more effectually to relieve itself, made the sale. This act of selling and subsequent neglect to repair was not accidental. It was not through mistake. It is not a simple act of misfeasance, with no tendency to mischievous consequences; but it is a wilful, deliberate act, putting it out of the power of the corporation to perform its duty in the future, and a continued purpose and plan to escape a plain duty, and to throw off the burden of furnishing the consideration for which the franchise was granted. And justice requires that this corporation should not be allowed to retain the grant, while it wilfully neglects and repudiates the condition on which it was made; and for this cause the charter must be declared forfeit. *Page 192